UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1729



ROBERT G. BREMNER,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Richard L.
Williams, Senior District Judges. (MISC-97-4-3)


Submitted:   August 28, 1997          Decided:   September 12, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert G. Bremner, Appellant Pro Se. Charles Edward Brookhart,
Sara Ann Ketchum, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Peti-

tion to Quash Internal Revenue Service Third Party Summons. Our

review of the record discloses that the Government met its burden

of proof under 26 U.S.C. § 7602 (1994) to support the enforcement

of the summons. See United States v. Powell, 379 U.S. 48, 57-58
(1964); Alphin v. United States, 809 F.2d 236, 238 (4th Cir. 1987).

Moreover, we find that the district court did not abuse its discre-

tion in denying Appellant's motion filed under Fed. R. Civ. P. 52,

59. Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2